

116 HR 5658 IH: Crime Victims’ Rights Act of 2020
U.S. House of Representatives
2020-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5658IN THE HOUSE OF REPRESENTATIVESJanuary 17, 2020Ms. Wasserman Schultz (for herself and Mr. Sensenbrenner) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo protect the rights of crime victims, and for other purposes.
	
 1.Short titleThis Act may be cited as the Crime Victims’ Rights Act of 2020. 2.Crime Victims’ rightsSection 3771 of title 18, United States Code, is amended—
 (1)in subsection (c)— (A)in the heading, strike Best;
 (B)in paragraph (1), by striking shall make their best efforts to see and all that follows through the period at the end and insert the following:  shall—(A)ensure that crime victims are notified of, and accorded, the rights described in subsection (a); or (B)in the case that officers and employees of the Department of Justice are unable meet the requirements of subparagraph (A), attempt to notify the crime victim or the legal representative of the crime victim on not less than 3 occasions in which the mode of contact is valid, including outreach by means of telephone, electronic mail, or certified mail;;
 (2)in subsection (d)— (A)in paragraph (2), strike reasonable procedure and insert reasonable procedure, in writing,; and
 (B)in paragraph (3), by adding at the end the following: Relief under this subsection with respect to the conduct of an attorney for the Government may include the disqualification of the attorney from the proceeding, and such other sanctions or penalties as the court determines appropriate.; and
 (3)by repealing subsection (f). 3.Office of Crime Victims' Rights (a)In generalChapter 237 of title 18, United States Code, is amended by adding at the end the following:
				
					3772.Office of Crime Victims' Rights
 (a)EstablishmentThere is established within the Office of Professional Responsibility of the Department of Justice the Office of Crime Victims’ Rights, which shall receive, investigate, and adjudicate complaints relating to the violation of the rights of a crime victim under section 3771.
 (b)Crime Victims’ Rights CoordinatorThe Office of Crime Victims’ Rights shall be headed by the Crime Victims’ Rights Coordinator (in this section referred to as the Coordinator). The Coordinator shall be a civil servant appointed to the Senior Executive Service. The Coordinator may be removed from office, other than by impeachment and conviction, only by the personal action of the Attorney General and only for good cause, physical or mental disability (if not prohibited by law protecting persons from discrimination on the basis of such disability), or any other condition that substantially impairs the performance of his or her duties.
 (c)ComplaintsA crime victim or the legal representative of a crime victim may submit to the Office of Crime Victims’ Rights a complaint alleging that an attorney for the Government violated the rights of a crime victim under section 3771, which shall include the following:
 (1)The full name, address, telephone number, and electronic mail address of the complainant. (2)The name and title of the individual who violated the rights of the crime victim.
 (3)The right of the crime victim that was allegedly violated. (4)The details of the allegation, including the name of the court case and the jurisdiction in which the misconduct occurred, if applicable.
 (5)Copies of any document that supports the complainant’s allegation. (6)Any other information relevant to the complaint.
 (d)Period To submit complaintsA complaint under subsection (c) may be submitted beginning on the date of the violation and ending on the date that is 180 days after a final judgment is entered in the underlying criminal proceeding (including any appeal), except that the Coordinator may extend such filing period for good cause.
 (e)Log of complaintsThe Coordinator shall maintain a log of each complaint submitted under subsection (c). (f)Complaint process (1)InvestigationNot later than 180 days after receiving a complaint under subsection (c), the Coordinator shall complete an investigation and issue a final order with respect to an alleged violation. At the request of the Coordinator, the Attorney General may grant one extension of not more than 60 days under this paragraph.
 (2)HearingIn conducting an investigation under paragraph (1), the Coordinator may hold a hearing, and shall hold a hearing at the written request of the complainant submitted not later than 15 days after the Coordinator acknowledges receipt of the complaint.
 (3)StandardIf the Coordinator determines, by a preponderance of the evidence, that the attorney for the Government knowingly violated the rights of a crime victim under section 3771, the Coordinator shall impose appropriate disciplinary action against the attorney under paragraph (4)(A) and, except as provided in paragraph (4)(B)(iii), make the final order issued under paragraph (4) available to the public.
							(4)Order of decision
 (A)In generalThe Coordinator shall issue an order with respect to a complaint filed under this section, and shall provide the order to the complainant and to the attorney for the Government.
								(B)Contents of order
 (i)Violation of rightsIn the case that the Coordinator determines that the attorney for the Government violated the rights of a crime victim under section 3771, the Coordinator may impose disciplinary action which may consist of—
 (I)referral to each State bar association of which the attorney is a member in good standing not later than 30 days after the date on which the final order is made available;
 (II)suspension or termination from employment; (III)suspension from practicing law on behalf of the United States; and
 (IV)referral to the appropriate United States Attorney if there is evidence of criminal misconduct. (ii)Lesser violationsIn the case that there is substantial evidence of an ethical violation by the attorney for the Government that does not amount to a violation of the rights of a crime victim under section 3771, the Coordinator may refer such violation—
 (I)to the Director of Office of Professional Responsibility for adjudication; (II)to each State bar association of which the attorney is a member in good standing; and
 (III)to the appropriate supervisor of the attorney. (iii)No violation or insufficient evidenceIn the case that the Coordinator determines that the attorney for the Government did not violate section 3771 or that there is insufficient evidence to determine whether the attorney for the Government violated section 3771, the Coordinator shall enter an order to such effect. An order under this clause shall not be made available to the public.
 (iv)Delayed effectAny sanctions imposed pursuant to an order under this section may not take effect until after the expiration of the time period to file an appeal, or in the case that an appeal is pending, until after the appeal is final.
 (v)Notice of determinationNot later than 30 days after the date of which the period to seek a review expires, notice of the issuance of a final order shall be made publicly available on the website of the Office of Crime Victims’ Rights.
									(5)Appeal to the Attorney General
 (A)In generalNot later than 10 business days after the issuance of an order under paragraph (4), the complainant or the attorney for the Government may appeal the order to the Attorney General.
 (B)Time for reviewNot later than 30 days after an appeal is filed under this paragraph, the Attorney General shall review the order.
 (C)Notice to CongressIn the case that the Attorney General does not uphold the decision of the Coordinator, the Attorney General shall notify Congress as soon as practicable, but in no case later than 10 business days after completing review.
 (D)Failure to reviewIf the Attorney General fails to review an order pursuant to an appeal filed under this paragraph, the order shall be deemed to have been upheld by the Attorney General on the date that is 45 days after the appeal is filed.
 (g)Rights of complainantThe complainant shall have the following rights: (1)Notice of receiptThe Coordinator shall provide to the complainant notice of receipt of a complaint not later than 10 days after the date of such receipt.
							(2)Right to Counsel
 (A)In generalThe complainant shall have the right to be represented by legal counsel in any hearing under this section.
 (B)Pro bono representationThe Coordinator shall submit to the complainant a list of persons (updated not less often than quarterly) who have indicated their availability to represent crime victims on a pro bono basis.
 (C)Contact information of counselIn the case that a complainant is represented by legal counsel in a hearing convened under this section, the contact information of such attorney shall be included on the complaint.
 (D)Notice of withdrawalIn the case that legal counsel for a complainant withdraws from such representation, the attorney shall provide notice to the Coordinator.
 (3)Right to present evidenceThe complainant shall have the right to present evidence and witnesses at any hearing under this section.
 (h)Rights of attorney for the GovernmentAny attorney for the Government against whom a complaint has been submitted to the Office of Crime Victims’ Rights is entitled to—
 (1)receive notice of a complaint against the attorney not later than 10 days after such complaint is received by the Office of Crime Victims’ Rights;
 (2)a reasonable time to answer in writing and to furnish affidavits and other documentary evidence in support of the answer;
 (3)be represented by legal counsel; (4)be present at any hearing under this section;
 (5)present evidence and witnesses in their defense; (6)a copy of any final order imposing disciplinary action not later than the date on which the order is issued;
 (7)end the complaint process by voluntarily forfeiting the attorney’s bar license in each jurisdiction in which the attorney is licensed; and
 (8)reasonable and timely access to access records of the Department of Justice related to the complaint.
 (i)Report to CongressNot later than 1 year after the date of enactment of this section, and each year thereafter, the Attorney General, acting through the Chief Counsel of the Office of Professional Responsibility of the Department of Justice, shall submit to Congress a report that includes—
 (1)the number of complaints filed with the Office of Crime Victims’ Rights; (2)the number of complaints that are investigated;
 (3)the number of complaints that were referred to a State bar association; (4)a list of Federal districts in which misconduct was alleged to have occurred and the number of complaints from each such district;
 (5)a list of attorneys against whom more than 5 complaints have been submitted to the Office of Crime Victims’ Rights; and
 (6)a list of each alleged violation under section 3771 and information on how frequently each such violation was reported.
							. 
 (b)Clerical amendmentThe table of sections for chapter 237 of title 18, United States Code, is amended by adding at the end the following:
				
					
						3772. Office of Crime Victims' Rights..
			